DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species I: Fig. 4.
Species II: Fig. 5.
The species are independent or distinct because the distinct species are mutually exclusive. In the instant case, Fig. 4 is a perspective view of a core conduct assembly with a straight non-convex portion and Fig. 5 is perspective view of a core conduct assembly with a concave non-convex portion. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Nelson, Benjamin on 04/20/2021 a provisional election was made without traverse to prosecute the invention of species I, claim 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
[AltContent: image][AltContent: ]The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 5 shows modified forms of construction for Fig. 4 in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Meanwhile, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 62 in Fig. 4 has been used to designate both non-convex portion and first portion; reference character 60 in Fig. 4 has been used to designated both convex portion and second portion; and the “fan blades 13” was not marked in the drawing (page 10, line 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 2, line 19, recitation “… the upstream wall axis intersects the rotor blade away from its tip a turning point (e.g. a convex profile) …” is believed in error for “… the upstream wall axis intersects the rotor blade away from its tip [a] turning point (e.g. a convex profile) …”. The same error also appears on page 21, line 28.
One page 2, line 20, recitation “this may help cause ice that has been shed at the gas flow path member…” is believed in error for “this may help caused ice that has been shed at the gas flow path member …”.
On page 7, the first and second paragraph have extra spaces in the front of their first sentences.
On page 22, line 15, recitation “in order to provide a desired level of shielding of the compressor blade tip 56b” is believed in error for “in order to provide a desired level of shielding of the compressor blade tip 56d”.
On page 22, line 17, recitation “the radial span is defined as the axial distance …” is believed in error for ““the radial span is defined as the radial distance …”.
On page 21, line 14, recitation “an upstream wall axis 102 is defined as an axis tangential to a point on a first portion 60 of the interior surface …” is believed in error for “an upstream wall axis 102 is defined as an axis tangential to a point on a first portion 62 of the interior surface …”. The same error also appears on page 24, line 26.
Appropriate correction is required.

Claim Objections
Claim 1-5, 7, 8, 10-14, and 18 are objected to because of the following informalities:
Regarding claim 1, recitation in line 8 and 15 “… the rotor blade having a radial span” and “wherein the upstream wall axis intersects the rotor blade at a point …” are believed in error for “at least one rotor blade”. The same error also appears in claims 2, 3, 8, 10, 12, 13, 14.
Regarding claim 2, recitation “wherein an intersection distance is defined as the radial distance” is believed in error for “a radial distance”.
Regarding claim 3, recitation “wherein the intersection distance is in the range between 10% and 50% …” is believed in error for “wherein the intersection distance is in a range between 10% and 50% …”. The same error also appears in claim 4.
Regarding claim 5, recitation “wherein the interior surface of the core duct outer wall comprises a second portion downstream of the first portion” is believed in error for “wherein the interior surface of the outer wall of the core duct”. The same error also appears in claims 7, 8, 10, and 12-14.
Regarding claim 8, recitation in line 1 and 2, “wherein an acceleration distance is defined as the distance … and a separation distance is defined as the axial distance” is believed in error for “wherein an acceleration distance is defined as a distance… and a separation distance is defined as an axial distance”.
Regarding claim 11, recitation “wherein a trajectory angle is defined as the angle extending between the upstream wall axis and the downstream wall axis” is believed in error for “wherein a trajectory angle is defined as an angle extending between the upstream wall axis and the downstream wall axis”. The same error appears in claims 12, 13 and 14.
Regarding claim 18, recitation in line 6 and 7, “the at least rotor blade being a rotor blade provided in the compressor” is believed in error for “the at least one rotor blade being a rotor blade provided in the compressor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, recitation “the upstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine” is rejected because “the rotational axis of the engine” lacks antecedent basis. 

Claim 2-19 are rejected by depending on claim 1. 

Meanwhile, regarding claim 2,   
Claim 2 is rejected because “the intersection of the upstream wall axis and a leading edge of the rotor blade” and “the radial tip” lack antecedent basis.
recitation “a point radially level with the intersection of the upstream wall axis and a leading edge of the rotor blade” is unclear whether “a point” is the same point claimed in claim 1. For examination purpose, the claim was interpreted as a point claimed in claim 2 is not the same point claimed in claim 1.[AltContent: image]

Claim 3 and 4 are rejected by depending on claim 2. 

Regarding claim 5, recitation “the second portion being formed by a portion of the interior surface having a convex profile” is unclear whether the second portion has a convex profile, whether a portion of the interior surface has a convex profile, or whether the interior surface has a convex profile. For examination purpose, the claim was interpreted as the first meaning.

Claim 6 is rejected by depending on claim 5. 

Claim 7 is rejected by depending on claim 6.

Meanwhile, regarding claim 7, is rejected because “the upstream boundary of the second portion” lacks of antecedent basis. 

Claim 8 is rejected by depending on claim 7.

Meanwhile, regarding claim 8, 
recitation “a point on the upstream boundary of the second portion” is unclear whether “a point” is the same point claimed in claim 1 and claim 2. For examination purpose, the claim was interpreted as “a point” is not the same point claimed in claim 1 and claim 2.
recitation “a separation distance is defined as the axial distance between the centre point of the second portion and an axial position level with the radial tip of the leading edge of the rotor blade” is unclear whether “a separation distance” levels with the radial tip of the leading edge of the rotor blade or whether “an axial position” levels with the radial tip of the leading edge of the rotor blade. For examination purpose, the claim was interpreted as the later meaning.
claim 8 is also rejected because “the upstream boundary of the second portion” and “the radial tip” lack of antecedence basis. 

Claim 9 and 12-16 are rejected by depending on claim 8.
 
Regarding claim 10, 
recitation “a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface” is unclear on whether “a point” is the same point claimed in claim 1. For examination purpose, the claim was interpreted as “a point” is not the same point claimed in claim 1.
claim 10 is also rejected because “the radial tip”, “the leading edge of the rotor blade”, and “the rotational axis of the engine” lack antecedence basis. 

Regarding claim 12, 
recitation “a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface” is unclear on whether “a point” is the same point claimed in claim 1. For examination purpose, the claim was interpreted as “a point” is not the same point claimed in claim 1.
recitation “the downstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine” is unclear whether “a longitudinal plane” is the same longitudinal plane claimed in claim 1. For examination purpose, the claim as interpreted as “a longitudinal plane” is the same longitudinal plane claimed in claim 1. 
claim 12 is also rejected because “the radial tip”, “the leading edge of the rotor blade”, and “the rotational axis of the engine” lack antecedence basis. 

Regarding claim 13, 
recitation “a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface” is unclear on whether “a point” is the same point claimed in claim 1. For examination purpose, the claim was interpreted as “a point” is not the same point claimed in claim 1.
recitation “the downstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine” is unclear whether “a longitudinal plane” is the same longitudinal plane claimed in claim 1. For examination purpose, the claim as interpreted as “a longitudinal plane” is the same longitudinal plane claimed in claim 1. 
claim 13 is also rejected because “the radial tip”, “the leading edge of the rotor blade”, and “the rotational axis of the engine” lack antecedence basis. 

Regarding claim 14,
recitation “a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface” is unclear on whether “a point” is the same point claimed in claim 1. For examination purpose, the claim was interpreted as “a point” is not the same point claimed in claim 1.
recitation “the downstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine” is unclear whether “a longitudinal plane” is the same longitudinal plane claimed in claim 1. For examination purpose, the claim as interpreted as “a longitudinal plane” is the same longitudinal plane claimed in claim 1. 
claim 14 is also rejected because “the radial tip”, “the leading edge of the rotor blade”, and “the rotational axis of the engine” lack antecedence basis. 

Regarding claim 15, “optionally” renders the claim 15 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
  
 Regarding claim 16, “optionally” renders the claim 15 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
 
 Regarding claim 17, “optionally” renders the claim 15 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 5-8, 10, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pointon (US PGPUB 20190048826).

Regarding claim 1, Pointon teaches a core duct assembly (Page 2, [0039]) for a gas turbine engine (title), the core duct assembly comprising: 
•	a core duct (1, Fig. 3) comprising an outer wall (74) and an inner wall (72), the outer wall having an interior surface (74 inward side toward to A), the core duct defining a gas flow path (68); 
•	a gas flow path member (70) extending across the gas flow path (68) at least partly between the inner wall (72) and outer wall (74); 
•	at least one rotor blade (80) located downstream of the gas flow path member (70) within the gas flow path (68), the rotor blade having a radial span (DCOMP – DBLADE) extending from a blade platform (82) to a blade tip (80), 
•	wherein an upstream wall axis (screenshot 1) is defined as an axis tangential to a point on a first portion (screenshot 1) of the interior surface of the outer wall (74) of the core duct (68) extending downstream from the gas flow path member (70), the upstream wall axis (screenshot 1) lying in a longitudinal plane (Fig. 3) of the gas turbine engine containing the rotational axis of the engine (12, Fig. 1), and 
•	wherein the upstream wall axis (screenshot 1) intersects the rotor blade at a point spaced radially inward from the blade tip of the rotor blade (screenshot 1).
[AltContent: textbox (Screenshot 1)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 5, Pointon teaches the elements discussed above and further teaches wherein the interior surface of the core duct outer wall (74) comprises a second portion downstream of the first portion, the second portion being formed by a portion of the interior surface having a convex profile (screenshot 2).
[AltContent: textbox (Screenshot 2)]
    PNG
    media_image2.png
    773
    1163
    media_image2.png
    Greyscale


Regarding claim 6, Pointon teaches the elements discussed above and further teaches wherein the second portion extends along the core duct between an upstream boundary and a downstream boundary (screenshot 2).

Regarding claim 7, Pointon teaches the elements discussed above and further teaches wherein the gas flow path member has a leading edge and a trailing edge, and the first portion of the interior surface of the core duct outer wall forms a non- convex portion extending between: an intersection of the trailing edge of the gas flow path member and the interior surface; and the upstream boundary of the second portion (screenshot 3).
[AltContent: textbox (Screenshot 3)]
    PNG
    media_image3.png
    813
    1248
    media_image3.png
    Greyscale


Regarding claim 8, Pointon teaches the elements discussed above and further teaches wherein an acceleration distance is defined as the distance along the interior surface of the core duct outer wall between the intersection of the trailing edge of the gas flow path member and the interior surface; and a point on the upstream boundary of the second portion and the second portion has a centre point midway between the upstream boundary and the downstream boundary, and a separation distance is defined as the axial distance between the centre point of the second portion and an axial position level with the radial tip of the leading edge of the rotor blade (screenshot 4).
[AltContent: textbox (Screenshot 4)]
    PNG
    media_image4.png
    765
    1248
    media_image4.png
    Greyscale


Regarding claim 10, Pointon teaches the elements discussed above and further teaches wherein a downstream wall axis (screenshot 5) is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface level with the radial tip of the leading edge of the rotor blade, the downstream wall axis lying in a longitudinal plane of the gas turbine engine (12, Fig. 1) containing the rotational axis of the engine (12, Fig. 1). 
[AltContent: textbox (Screenshot 5)]
    PNG
    media_image5.png
    773
    1253
    media_image5.png
    Greyscale

	Regarding claim 11, Pointon teaches the elements discussed above and further teaches wherein a trajectory angle is defined as the angle extending between the upstream wall axis and the downstream wall axis (screenshot 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US PGPUB 20190048826) in view of Lord (US PGPUB20150300253).

Regarding claims 2-3, Pointon teaches the elements discussed above and further teaches wherein an intersection distance (screenshot 1) is defined as the radial distance between: a point radially level with the intersection of the upstream wall axis and a leading edge of the rotor blade; and the radial tip of the leading edge of the rotor blade (screenshot 1). 
Pointon does not teach wherein the intersection distance is at least 10% of the radial span of the rotor blade or in the range between 10% and 50% of the radial span of the rotor blade.
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed an intersection distance is at least 10% of the radial span of the rotor blade.
It is noted that the presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines where the tangential line intersects the rotor blade, and thus the intersection distance.
An ordinary skilled in art would recognize the curvature of the transition duct, and thus the intersection distance, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed an intersection distance is at least 10% of the radial span of the rotor blade is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine that the intersection distance is at least 10% of the radial span of the rotor blade or in the range between 10% and 50% of the radial span of the rotor blade in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Pointon in view of Lord teaches the elements discussed above. Pointon in view of Lord does not teach wherein the intersection distance is in the range between 20 mm and 80 mm.
Pointon in view of Lord teaches the general conditions of the claimed invention, but does not teaches the claimed an intersection distance is in the range between 20 mm and 80 mm.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines where the tangential line intersects the rotor blade, and thus the intersection distance.
An ordinary skilled in art would recognize the curvature of the transition duct, and thus the intersection distance, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed an intersection distance is in the range between 20 mm and 80 mm is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon in view of Lord, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon in view of Lord to determine that the intersection distance is in the range between 20 mm and 80 mm in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Pointon teaches the elements discussed above. Pointon does not teach wherein a ratio defined as: 
[AltContent: connector]the acceleration distance 
the separation distance 
is in a range between 0.13 and 2.
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed a ratio defined as: 
[AltContent: connector]the acceleration distance 
the separation distance 
is in a range between 0.13 and 2.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines the acceleration distance and the separation distance, and thus the ratio defined as: 
[AltContent: connector]the acceleration distance 
the separation distance 
Therefore, an ordinary skilled in art would recognize the curvature of the transition duct, and thus the ratio, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed a ratio defined as: 
[AltContent: connector]the acceleration distance 
the separation distance 
is in a range between 0.13 and 2 is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine that the ratio defined as: 
[AltContent: connector]the acceleration distance 
the separation distance 
is in a range between 0.13 and 2 in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, Pointon teaches the elements discussed above. Pointon further teaches  wherein a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface level with the radial tip of the leading edge of the rotor blade, the downstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine, a trajectory angle is defined as the angle extending between the upstream wall axis and the downstream wall axis (screenshot 5) and an acceleration distance (screenshot 4). Pointon does not teach a ratio defined as: 
[AltContent: connector]the acceleration distance 
the trajectory angle 
is in a range between 0.25 mm/degree and 3.33 mm/degree.
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed a ratio defined as: 
[AltContent: connector]the acceleration distance 
the trajectory angle 
is in a range between 0.25 mm/degree and 3.33 mm/degree.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines the acceleration distance and a trajectory angle, and thus the ratio defined as: 
[AltContent: connector]the acceleration distance 
the trajectory angle 
Therefore, an ordinary skilled in art would recognize the curvature of the transition duct, and thus the ratio, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed a ratio defined as: 
[AltContent: connector]the acceleration distance 
the trajectory angle 
is in a range between 0.25 mm/degree and 3.33 mm/degree is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine the ratio defined as: 
[AltContent: connector]the acceleration distance 
the trajectory angle 
is in a range between 0.25 mm/degree and 3.33 mm/degree in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Pointon teaches the elements discussed above. Pointon further teaches  wherein a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface level with the radial tip of the leading edge of the rotor blade, the downstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine, a trajectory angle is defined as the angle extending between the upstream wall axis and the downstream wall axis (screenshot 5) and a separation distance (screenshot 4). Pointon does not teach a ratio defined as: 
[AltContent: connector]the separation distance 
the trajectory angle 
is in a range between 0.63 mm/degree and 5 mm/degree.
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed a ratio defined as: 
[AltContent: connector]the separation distance 
the trajectory angle 
is in a range between 0.63 mm/degree and 5 mm/degree.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines the acceleration distance and a trajectory angle, and thus the ratio defined as: 
[AltContent: connector]the separation distance 
the trajectory angle 
Therefore, an ordinary skilled in art would recognize the curvature of the transition duct, and thus the ratio, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed a ratio defined as: 
[AltContent: connector]the separation distance 
the trajectory angle 
is in a range between 0.63 mm/degree and 5 mm/degree is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine a ratio defined as: 
[AltContent: connector]the separation distance 
the trajectory angle 
is in a range between 0.63 mm/degree and 5 mm/degree in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 Regarding claim 14, Pointon teaches the elements discussed above. Pointon further teaches  wherein a downstream wall axis is defined as an axis tangential to the interior surface of the core duct outer wall at a point on the interior surface level with the radial tip of the leading edge of the rotor blade, the downstream wall axis lying in a longitudinal plane of the gas turbine engine containing the rotational axis of the engine, a trajectory angle is defined as the angle extending between the upstream wall axis and the downstream wall axis (screenshot 5), an acceleration distance, and a separation distance (screenshot 4). Pointon does not teach a ratio defined as: 
[AltContent: connector](the acceleration distance / the separation distance) 
the trajectory angle 
is in a range between 0.0033 degree-' and 0.13 degree-'
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed teach a ratio defined as: 
[AltContent: connector](the acceleration distance / the separation distance) 
the trajectory angle 
is in a range between 0.0033 degree-' and 0.13 degree-'.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines the acceleration distance, the separation distance, and a trajectory angle, and thus the ratio defined as: 
[AltContent: connector](the acceleration distance / the separation distance) 
the trajectory angle 
Therefore, an ordinary skilled in art would recognize the curvature of the transition duct, and thus the ratio, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed a ratio defined as: 
[AltContent: connector](the acceleration distance / the separation distance) 
the trajectory angle 
is in a range between 0.0033 degree-' and 0.13 degree-' is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct was disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine a ratio defined as: 
[AltContent: connector](the acceleration distance / the separation distance) 
the trajectory angle 
is in a range between 0.0033 degree-' and 0.13 degree-' in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 15-16, Pointon teaches the elements discussed above. Pointon does not teach wherein the acceleration distance is at least 10 mm, and optionally wherein the acceleration distance is in a range between 10 mm and 50 mm, and further optionally wherein the acceleration distance is in a range between 20 mm and 40 mm and the separation distance is at least 25 mm, and optionally wherein the separation distance is in a 120 range between 25 mm and 75 mm, and further optionally the separation distance is in a range between 35 mm and 55 mm.
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed acceleration distance is at least 10 mm, and optionally wherein the acceleration distance is in a range between 10 mm and 50 mm, and further optionally wherein the acceleration distance is in a range between 20 mm and 40 mm and the separation distance is at least 25 mm, and optionally wherein the separation distance is in a range between 25 mm and 75 mm, and further optionally the separation distance is in a range between 35 mm and 55 mm.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines the acceleration distance and separation distance.
An ordinary skilled in art would recognize the curvature of the transition duct, and thus the acceleration distance and separation distance, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed acceleration distance is at least 10 mm, and optionally wherein the acceleration distance is in a range between 10 mm and 50 mm, and further optionally wherein the acceleration distance is in a range between 20 mm and 40 mm and the separation distance is at least 25 mm, and optionally wherein the separation distance is in a range between 25 mm and 75 mm, and further optionally the separation distance is in a range between 35 mm and 55 mm is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine that the acceleration distance is at least 10 mm and optionally wherein the acceleration distance is in a range between 10 mm and 50 mm, and further optionally wherein the acceleration distance is in a range between 20 mm and 40 mm and the separation distance is at least 25 mm, and optionally wherein the separation distance is in a range between 25 mm and 75 mm, and further optionally the separation distance is in a range between 35 mm and 55 mm in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 

Regarding claim 17, Pointon teaches the elements discussed above. Pointon does not teach wherein the trajectory angle is in a range between 15 degrees and 40 degrees, and optionally is in a range between 20 degrees and 30 degrees.
Pointon teaches the general conditions of the claimed invention, but does not teaches the claimed trajectory angle is in a range between 15 degrees and 40 degrees, and optionally is in a range between 20 degrees and 30 degrees.
The presence of a known result-effective variable would be a motivation of a person of the ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here, Lord teaches a curved transition duct include a second bend 68 located downstream of the first bend 64 configured to turn the airflow from the radially inward direction 65 to an approximately axial direction with respect to a central axis 44 prior to its entry into the HPC 22. In accordance with the present disclosure, the term “axial direction” may refer to directions which are about parallel to the central axis 44 or directions that deviate by ±40° from parallel to the central axis 44 (Page 3, [0046]) to shorten the engine length (Page 1, [0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight (page 1, [0005] and [0006]). 
The angle of the curved transition duct determines the trajectory angle.
Therefore, an ordinary skilled in art would recognize the curvature of the transition duct, and thus the trajectory angle, is a result-effective variable that controls the axial length of the transition duct and the engine weight. Thus, the claimed trajectory angle is in a range between 15 degrees and 40 degrees and optionally is in a range between 20 degrees and 30 degrees is found to be an obvious optimization of the prior art obtained by an ordinary skilled in art through routine experimentation. 
Therefore, since the general condition of the claim, i.e. a curvature duct were disclosed in the prior art by Pointon, it is not inventive to discover the optimum workable range by routine experimentation, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to determine that the trajectory angle is in a range between 15 degrees and 40 degrees and optionally is in a range between 20 degrees and 30 degrees in order to achieve the appropriate duct curvature (in the system of Pointon in view of Lord, the principle of a curved transition duct as taught by Lord is implemented in the transition duct between the fan and low pressure compressor section of Pointon) as suggested and taught by Lord (page 1, [0008]). It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US PGPUB 20190048826) in view of Mardjono (US PGPUB20190024586).
	
Regarding claim 18, Pointon teaches the elements discussed above and further teaches a gas turbine engine for an aircraft (abstract) comprising: an engine core (Fig. 1) comprising a turbine (24), a compressor (20), and a core shaft (32) connecting the turbine to the compressor; a fan (16) located upstream of the engine core, wherein the engine core comprises the core duct assembly of claim 1, the at least rotor blade being a rotor blade (80) provided in the compressor.
Pointon does not teach the fan comprising a plurality of fan blades. However, Mardjono teaches a fan 60 provided with a plurality of blades extends upstream of the turbojet at the air inlet duct (Col. 3, line 65). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pointon to corporate the teaching of Mardjono of a plurality of fan blade to receive the total inlet air flow which penetrates into the turbojet (Col. 3, line 66). 

Regarding claim 19, Pointon in view of Mardjono teaches the elements discussed above and further teaches gas turbine engine according to claim 18, further comprising a gearbox (36) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Page 2, [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L./               Examiner, Art Unit 4145 

/CARLOS A RIVERA/               Supervisory Patent Examiner, Art Unit 4145